Citation Nr: 1624477	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-36 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities on an extraschedular basis for the period prior to May 22, 2012.


REPRESENTATION

Appellant represented by:	Charles Romo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the Board in February 2015.

The Board remanded the claim to the RO in April 2015 to obtain an opinion on entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2015).  An opinion was provided by VA's Director of Compensation Service in August 2015. 


FINDING OF FACT

Prior to May 22, 2012, the Veteran was unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

The requirements for extraschedular TDIU have been met for the period prior to May 22, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating based on unemployability is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Generally, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also id. at 363.

The Veteran filed his claim for TDIU in March 2009 although he has stated that he has been unemployable since 2005.  He has been awarded TDIU on a schedular basis effective May 22, 2012.  He does not meet the schedular criteria for TDIU prior to May 22, 2012 as prior to that date, he was service connected for suspected herniated nucleus pulpous at 40 percent, left lower extremity radiculopathy at 10 percent, and right lower extremity radiculopathy at 10 percent.  

The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Services for this initial consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  This does not, however, preclude the Board from determining whether this special consideration is warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Indeed, this is the reason the Board remanded, rather than immediately decided, this ancillary component of the claim in April 2015.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321(b) ).  As the claim was referred to the Director of Compensation Services in August 2015, the Board may now has jurisdiction to consider whether the Veteran is entitled to TDIU on an extraschedular basis for the period prior to May 22, 2012.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

On his application for TDIU, the Veteran reported his last employment was as a truck driver.  He reported he had a high school education with no additional training.  At his February 2015 Board hearing he testified he worked in the construction industry both before and after service.  He testified he stopped working construction because his back disability limited his movement to such an extent he was no longer effective at his job since he could not bend over, crawl around, or do any heavy lifting.  He then switched to a sedentary profession driving trucks, but did that for less than a year because he could not handle the vibrations and banging around in the truck.

The Veteran's post-service medical treatment records reflect that he has reported working in construction, as a plumber, and as a carpenter prior to his brief time as a truck driver.

During a June 2005 VA examination of the spine the Veteran reported that his lumbar spine prevented him from bending, lifting, carrying things, or getting down on his knees.  He reported he was not employed secondary to his back.  The examiner did not provide an opinion as to the functional impairments due to the back.  Similarly, during a May 2006 VA examination the Veteran reported that he worked as a construction worker but had to be out from January to September due to back problems.  He reported he does not do any lifting or bending and avoids prolonged sitting and standing.  He reported in the last year he was incapacitated 15 to 20 times for at least a week due to his back problems.  The examiner did not comment on the functional impairment from the Veteran's back.  The examiner did note that the Veteran had a normal gait but a side tilt and forward flexion of about 10 degrees and had a notably difficulty time remaining seated comfortably.  On range of motion testing he had forward flexion to 40 degrees, no extension, and lateral bending to 15 degrees.  The examiner noted increased pain with repetitive motion and significant fatigability and lack of endurance.  

A February 2009 physical residual functional capacity questionnaire completed by his treating physician in connection with his Social Security disability claim noted the Veteran had diagnoses of intervertebral disc syndrome, foraminal stenosis of C5-C7, and carpal tunnel syndrome.  The Veteran was noted to have chronic pain of his arms, hands, neck, and back with limited range of motion of his arms.  His limitations included walking less than half a block, sitting for less than 30 minutes, and standing for less than 15 minutes at a time with standing or walking for less than two hours during a workday and sitting for about two hours.  He also needs to walk for a couple minutes every two minutes, be able to shift positions at will, take frequent unscheduled five to 10 minute breaks, use an assistive device when walking, and lift and carry weights only less than 10 pounds.  He would be able to stoop 10 percent of the time but not crouch.  The physician estimated he would be absent from work about three times a month due to his disabilities.  It was noted that his pain medication may cause drowsiness or dizziness.  The physician indicated the symptoms and pain would frequently interfere with attention and concentration and the Veteran was capable of a low stress job.  

A February 2009 decision from the Social Security Administration indicated the Veteran was found disabled due to his lumbar spine, cervical spine, carpal tunnel syndrome, and pain in the arms, hands, back, and neck.  The record reflects the Veteran incurred a cervical spine injury in May 2006 unrelated to his service connected back disability.

The Veteran underwent a VA examination of his spine in June 2010.  The examiner noted the Veteran had an antalgic gait that was slightly unsteady and slow and used a cane.  The Veteran reported daily pain with weekly flare-ups lasting one to two days made worse by walking, stooping, squatting, and standing.  He was noted to use a cane and be unable to walk more than a few yards.  Range of motion testing of the lumbar spine showed 75 degrees of forward flexion, 15 degrees of extension; 20 degrees each of left lateral flexion and left lateral rotation; and 15 degrees each of right lateral flexion and right lateral rotation.  Repetitive motion testing showed a five degree decrease in forward flexion and left lateral flexion and rotation.  Spasms and tenderness were noted on palpation.  No muscle atrophy was found and the sensory examination of the lower extremities was normal.  The examiner opined the condition would prevent exercise, sports, and recreation; have severe effects on chores, shopping, and traveling; have moderate effects on bathing and dressing; have mild effect on toileting; and no effect on feeding and grooming.  The examiner did not discuss the effect on usual occupation as the Veteran was noted to not be employed.

The Director of the Compensation and Pension Service found that extraschedular TDIU was not warranted as the Veteran's contention that he has been unable to perform work due to his service connected conditions since 2005 is not supported by objective evidence in the available outpatient treatment reports or examinations.  

Having carefully considered the evidence of record, the Board finds that TDIU is warranted on an extraschedular basis prior to May 22, 2012 as the overall evidence is at least in equipoise as to whether the Veteran's service connected disabilities preclude him from performing the physical acts required by employment.  Although the Director found that extraschedular TDIU was not warranted, the Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

The evidence reflects that with the exception of the Veteran's brief time as a truck driver his work experience is limited to construction work, including plumbing and carpentry.  Notably, such work is physical in nature and typically involves the types of movement such as stooping and lifting that the Veteran has been noted to be unable to perform, particularly repetitively.  Further, the Veteran has reported using a cane to ambulate, which is generally not conducive to construction work.  Further the limitations listed by his treating physician of frequent breaks, the ability to change positions, walk around, and take unscheduled breaks are generally not conducive to most employment opportunities.  The evidence reflects that the Veteran attempted sedentary employment in the form of truck driving, but his back disability also prevented him from continuing that work.

In light of the Veteran's limited education and lack of training in work outside construction, it is unlikely that the Veteran would be able to find substantially gainful employment in another profession in light of the substantial work restrictions listed by his treating physician in February 2009 related to his back disability.  As such, the Board finds that entitlement to an extraschedular TDIU is warranted, as even though the Veteran does not meet the required disability percentage thresholds for TDIU, the evidence shows he is unable to secure or follow a substantially gainful occupation solely due to his service connected disability.  38 C.F.R. § 4.16(b).






ORDER

Entitlement to extraschedular TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


